





Ex. 10.6


RETIREMENT AGREEMENT


This Retirement Agreement (this “Agreement”) is entered into by and between
Great Plains Energy Incorporated, Kansas City Power & Light Company (“KCP&L”)
and KCP&L Greater Missouri Operations Company (“GMO”) (collectively, the
“Company”), and Scott H. Heidtbrink (the “Executive”) as of May 1, 2017 (the
“Effective Date”). Each of the Company and the Executive is a “Party”, and
collectively they are the “Parties”.
WHEREAS, the Executive currently serves as Executive Vice President and Chief
Operating Officer of the Company;
WHEREAS, the Parties have agreed that the Executive will retire and resign from
his position as Executive Vice President and Chief Operating Officer of the
Company effective May 1, 2017 (the “Retirement Date”); and
WHEREAS, the Parties wish to enter into this Agreement to set forth the terms
and conditions related to the Executive’s retirement.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
1. Executive’s Retirement. The Executive shall retire and resign from his
position as Executive Vice President and Chief Operating Officer of the Company
and as an employee and officer of the Company and its subsidiaries effective at
the close of business on the Retirement Date, without any further action
required by the Executive or the Company. In addition to the compensation set
forth in Section 2 of this Agreement, the Executive will be paid his normal
salary and benefits through the Retirement Date, less deductions for applicable
withholding and payroll taxes (collectively, "Withholding") and, within
forty-five (45) days following the Retirement Date, will be paid all earned and
unpaid salary and any accrued but unused vacation days earned through the
Retirement Date, less Withholding. The Executive also shall receive such
benefits to which he is otherwise entitled to receive under the Company's
employee benefit plans and programs in accordance with the terms of such plans
and programs and this Agreement. Such benefits shall include, but not
necessarily be limited to, vested retirement benefits under the Company's
management pension plan, 401(k) plan, supplemental executive retirement plan,
executive retirement life insurance policy, and applicable cash or equity
incentive compensation plans and agreements.
2.     Outstanding Equity and Incentive Compensation Awards; Bonus; Ayco
Services.
(a)Equity and Incentive Compensation Awards. The Parties acknowledge and agree
that the Executive is a party to award agreements pursuant to the terms of the
Great Plains Energy Incorporated Amended Long-Term Incentive Plan ("LTIP") under
which the Executive has been granted time-based restricted stock awards
(“Restricted Stock Awards”) and performance share awards (“Performance Share
Awards”). The Parties agree that these




--------------------------------------------------------------------------------




outstanding Restricted Stock Awards and Performance Share Awards shall be
treated as follows upon the Executive's resignation and retirement in accordance
with this Agreement:
(i)2017 Awards. All Restricted Stock Awards and Performance Share Awards granted
to Executive in 2017 shall be forfeited by Executive on the Retirement Date.
(ii)Restricted Stock Awards. All outstanding Restricted Stock Awards granted
before 2017 will fully vest on the Retirement Date and the Company shall pay and
deliver all shares attributable to such vested Shares, and dividends thereon,
less applicable Withholding, within 45 days of the Executive’s Retirement Date.
For the avoidance of doubt, the Restricted Stock Awards vesting under this
paragraph (ii) are described in (A) and (B), below.
(A)The 8,346 shares of Restricted Stock that were granted on March 2, 2015 and
that are scheduled to vest on March 2, 2018 and any additional shares of
Restricted Stock attributable to reinvested dividends on the shares of
Restricted Stock granted on March 2, 2015 and through the Retirement Date; and
(B)The 8,156 shares of Restricted Stock that were granted on March 1, 2016 and
that are scheduled to vest on March 1, 2019 and any additional shares of
Restricted Stock attributable to reinvested dividends on the shares of
Restricted Stock granted on March 1, 2016, and through the Retirement Date.
(iii)    Performance Share Awards. A pro-rata portion of the outstanding
Performance Shares granted before 2017 will vest as described in (A) and (B),
below, on the Retirement Date, and the Company shall pay and deliver all cash
and shares attributable to such vested Shares, and hypothetical dividends
thereon, less applicable Withholding, within 45 days of the Executive’s
Retirement Date:
(A)A pro-rata portion of the number of Performance Shares originally granted on
March 2, 2015, and that would be eligible to vest in 2018 (a) assuming that the
Company's performance for the three-year period ending December 31, 2017, is
achieved at the "Target" level of goal achievement, and (b) based on the number
of days from January 1, 2015, until the Retirement Date divided by 1,095, will
vest on the Retirement Date; provided, however, notwithstanding any contrary
provision in the Performance Shares award agreement, for purposes of determining
whether the terms and conditions of such award are satisfied, any condition
requiring that the Executive remain employed through the date of vesting and
payment of the Performance Shares shall be waived.
(B)A pro-rata portion of the number of Performance Shares originally granted on
March 1, 2016, and that would be eligible to vest in 2019 (a) assuming that the
Company's performance for the three-year period ending December 31, 2018, is
achieved at the "Target" level of goal achievement, and (b) based on the number
of days from January 1, 2016, until the Retirement Date divided by 1,095, will
vest on the Retirement Date; provided, however, notwithstanding any contrary
provision


2

--------------------------------------------------------------------------------




in the Performance Shares award agreement, for purposes of determining whether
the terms and conditions of such award are satisfied, any condition requiring
that the Executive remain employed through the date of vesting and payment of
the Performance Shares shall be waived.
Applicable Withholding will apply in connection with the vesting of the
Restricted Stock and Performance Shares or earlier in connection with the
execution and nonrevocation of this Agreement as determined necessary by the
Company in accordance with applicable tax laws.
(b) Bonus. The Company shall pay the Executive a separation payment of $302,827
within fifteen days of his Retirement Date as consideration for the Executive's
agreement to the releases given in Section 3 of this Agreement.
(c) Ayco Services. The Parties acknowledge that services will be rendered by The
Ayco Company, L.P. (“Ayco”) to the Executive and paid by the Company, pursuant
to the terms of the agreement dated as of March 30, 2016 between Ayco and the
Company, for a period of one year from his Retirement Date. The Executive
acknowledges that the value of such services shall continue to be imputed as
income to the Executive.
(d) The Executive agrees that except as otherwise provided herein, any and all
Company property in his possession shall be returned on his Retirement Date,
however the Executive may retain his Company-provided iPad equipment at no
charge, and the Executive shall be solely responsible for any and all expenses
related to such devices.
3. Releases
(a) In consideration for the payments and other benefits received under this
Agreement, the Executive voluntarily releases and discharges the Company, all of
its affiliates, or all of its subsidiaries and each of their agents, officers,
directors, employees, and former employees (the "Released Parties"), of and from
any and all claims, demands, counterclaims, liabilities, obligations, suits, or
causes of action of any kind or nature whatsoever whether in their personal or
representative capacities, which the Executive may have had, may now have or may
have in the future, arising from or in any way connected with the Executive's
employment by Company and his retirement from Company's employment, or relating
to matters occurring on or before the date hereof. Without limiting in any way
the foregoing, the Executive specifically releases the Released Parties from any
and all claims, demands, counterclaims, liabilities, and obligations, causes of
action or suits arising:
i.
Out of or in any manner related to the employment or retirement of the
Executive; or

ii.
Under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e-5; or



3

--------------------------------------------------------------------------------




iii.
Under the Age Discrimination in Employment Act ("ADEA"), as amended, 29 U.S.C. §
621, et seq., including the provisions of the Older Workers Benefits Protection
Act amendments to the ADEA; or

iv.
Under the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.;
or

v.
Under any and all federal, state or local discrimination statutes, laws,
ordinances, regulations or Executive Orders including but not limited to the
Missouri Human Rights Act, or other applicable state discrimination act; or

vi.
Under Family and Medical Leave Act ("FMLA"), or any comparable state statute; or

vii.
Under any exception to the employment-at-will doctrine, including any common-law
theory sounding in tort, contract, or public policy; or

viii.
Under the provisions of any state or local wage and hour law or ordinance; or

ix.
Under the National Labor Relations Act, as amended, 29 U.S.C. Subsection 141, et
seq.; or

x.
Under any state "service letter" statute, including but not limited to
Missouri's Service Letter Statute, R.S.Mo. 290.140; or

xi.
Under the Equal Pay Act of 1963, as amended; or

xii.
Under the Employee Retirement Income Security Act of 1974 ("ERISA"), as amended,
except this Section 2 shall not be construed as limiting the Executive's rights
of election or claim for payment of benefits under the Non-Union Pension Plan or
the 401(k) Savings Plan; or

xiii.
Under Section 806 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A; or

xiv.
Under the Change In Control Severance Agreement dated as of September 1, 2006.

(b) Company hereby releases and forever discharges the Executive from any and
all liability, claims, and charges, arising from or in any way connected to his
employment. In addition, this Agreement will not cause the termination of, or
extinguish the Executive's rights under, the Indemnification Agreement dated as
of April 14, 2014 between the Executive and the Company.
4. Tax Matters. To the extent any payments hereunder are subject to Section 409A
of the Internal Revenue Code ("Section 409A"), such payments will be paid in a
manner that will meet the requirements of such section, including regulations or
other guidance issued with respect thereto, such that the payment will not be
subject to the excise tax applicable under such section. Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one


4

--------------------------------------------------------------------------------




calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. The Executive acknowledges and agrees that he
is responsible for all federal, state, and local income or earnings taxes and
the Executive's portion of any employment taxes due on payments made under this
Agreement and arising under each of the Company's plans and programs. The
Company has no duty to defend the Executive in any tax-related proceeding
brought against, or any inquiry raised with, the Executive.
5. Confidentiality. The Executive covenants and agrees that all prior agreements
relating to confidentiality of proprietary Company information ("Confidential
Information") and trade secrets of which the Executive has gained knowledge
through his employment shall remain in effect and survive this Agreement. The
terms Confidential Information and "trade secrets" shall not be deemed to
include information that is accessible to or otherwise known by the public.
6. No Disparagement. The Parties agree and covenant that they will not disparage
one another for any reason, or make any comments that might be harmful to the
other Party's reputation.
7. Other Provisions.
(a) The Company has advised the Executive to consult with counsel prior to the
execution of this Agreement, and the Executive and the Company acknowledge that
they have fully read and considered the contents of this Agreement, and that
they have had the opportunity to consult with and receive independent legal
advice from counsel of their choice regarding the advisability hereof. The
Company and the Executive fully, completely, and totally comprehend the
provisions hereof and are in full agreement with each and every one of its
terms, conditions, and provisions.
(b) This Agreement shall be construed in accordance with the laws of the State
of Missouri. Any dispute relating to this Agreement shall be brought in an
appropriate Circuit Court of Missouri or the U.S. District Court for the Western
District of Missouri.
(c) This Agreement contains the entire agreement between the Executive and the
Company concerning the foregoing matters and no change, modification, or waiver
of any provision hereof will be valid unless in writing and signed by the
Parties to be bound.
(d) The provisions of this Agreement are severable, and if any paragraph or part
of any paragraph is found to be unenforceable or inoperable, then other
paragraphs or the remainder of the particular paragraph, whichever applies,
shall remain fully valid and enforceable.
(e) Unless otherwise covered by a specific beneficiary designation, in the event
of the Executive’s death, the unpaid balance of the amounts due to the Executive
under this Agreement shall be paid to the Executive’s estate.


5

--------------------------------------------------------------------------------




8. The Executive acknowledges that he received this document on May 1, 2017, and
that he is legally entitled to consider this Agreement for twenty-one (21) days
before executing this Agreement. The Executive acknowledges that he may revoke
(cancel) this Agreement within seven (7) days after executing it, by delivering
written notice to Terry Bassham, Chairman, President and Chief Executive
Officer. Unless revoked by the Executive within seven (7) days after execution,
this Agreement will be final and binding on the eighth (8th) day following the
Executive's execution of this Agreement.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT HE
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.
In witness whereof, the Company and the Executive have signed this Agreement as
of the date first above written.
Great Plains Energy Incorporated
Executive
Kansas City Power & Light Company
 
KCP&L Greater Missouri Operations Company
 
 
 
 
 
By: /s/ Terry Bassham
/s/Scott H. Heidtbrink
Terry Bassham
Chairman of the Board, President and
Chief Executive Officer
Scott H. Heidtbrink
 
 





6